OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                          AUSTIN




Eionorabla8. T. Ualters
County Auditor
smith county
Tyler, TexaI)
Dear Sfr:



         Your repuert r0r 0p
carefullyoonaideredby thle
your request aa follOwa:




                                     th County are oompensat-
                                     ema Snlary Iat.




     Texas ZIOFany county &all be abarged with or
     pay to any of the officers 80 compensated,any
     fee or oommia~lon   for the performanoe of any
     or all of the duties of their offioes but auoh
     offloers shall rt?OeiQe  eald salary in lieu of
     all other fees, oo4nmlrsions  or oompen8ation
     whlah they would othervisebe authoriced to
1
    Honorable B. T. Valtera, page 2


         retain; provided, houevec, that the assessor
         and oolleotor of taxes shall oontinue to ool-
         loot end retain for the benefit of the Offioera'
         Salary Fund or funds hereinafterprovided for
         all fees and oommlraionavhlch he is authorized
         under l&u to oolleat; and it shall be hla duty
         to aoaount for and to pay all au& monies re-
         aeived by him into the fund created and movld-




               Seation 5 of Artiole 59l2e, Vernon’s   Annotated Texas
    Civil Statutea, reads 1x1part a8 follouar

              "It shall be the duty of all orfi$era    to
         oharm and eolleat in the mnner authorlred
          Y lav all fees and oo~~~A#Slo~.vhlohare per-
         mlttsd by lav to be assessed  and aolleoted for
                              wmfomned b? them.
         all offlalal ler via e                     As
         end uhen muah fee8 are colleated they alaall
         be deDo#ited In the Offlaeral  SalAry Fun& or
         funda provided in thla Aat. . . .”
              Artiole 5561, Revised Civil Qtatutee of Te%aa, reada
    as followa:

              “Offlaer.a and jury fees. In auoh aaaea the
         offiaera ahell be allowed the same fees aa are
         now alloued for alallar aervloea performed in
         miadeamnor oaaea end the jurors ahall eaah be
         allowed a fee of One ($1.00) Doller, to be paid
         out of the estate of the defendant, If he have
         an estate, othervise by the aotmty on aoaounta
         approved by the aounty judge." (This utiole
         appeara in the chapter relating to lunacy prooeed-
         inga and ia the uosta allowed offiaera and jurora
         in lunaoy prweedlnga. The fees allowed the of-
         ficers in luneoy oaaea are tued as aoata In the
         oatbe.
              )
  Honorable B. t. Waltera, pa(&e3


            Lunaoy prooeedlngaare of a aivil, and are not of
  a arlmlnal nature - inaanltq ia not a orlmet in aontra-
  diattnotionit la a dlaeaae - White vs. lfhlte,196 S. Y.
  508 (sup. ct. or Tex.).
            A lunroy proaeeding la a olvil, and not queal orl-
  mlnal, proceeding. Bx Part6 Singleton, Court of Crlmlnal Ap-
  peals, 141 s. Y. 123.
            In Oplnlon lo. O-259, thla departmentheld, (UOA&
  other thhga, that a lunaay proeeedlng vaa a alvil oases
  that the fees due a aounty clerk in lunao7 aaaea~~aoata
, in a civil oaaei that if the defendant in lunacy had no ea-
  tate the alork ahould oolleot hlr aoata in the aaae from
  the aount7 from the general fund0s the oount7 and alnee
  the alerkwu opesatlng under the Offlaera* Salary Uvhe
  should plaoe luoh pqment of aorta into the Offiaera' 8alar7
  Fund 0s the aount7. Thla Ye tblnk auffloientil7 enavers 7our
  question with refereaae to the aount7 olerk and Ye enaloae
  herevith a aopf 0s Opinion MO. O-259.
           It rouowa andit Is our rwa8r opinionthat the
  samerule vould lppl7 to the oounty attonoy of slith Couu-
  t7*




  UJFtdb
  Enoloaure